Case 1:16-cr-00099-WS-N Document 114 Filed 10/14/20 Page 1 of 2                     PageID #: 428




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


MONTAVIUS MILLER,                                 )
                                                  )
       Petitioner,                                )
                                                  )
v.                                                )   CRIMINAL NO. 16-0099-WS
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
       Respondent.                                )


                                             ORDER
       This matter comes before the Court on petitioner Montavius Miller’s pro se filing that the
Court liberally construes as a Motion for Compassionate Release (doc. 113).
       Miller is presently serving a 70-month term of imprisonment predicated on his conviction
in this District Court of one count of carjacking, in violation of 18 U.S.C. § 2119. Bureau of
Prisons records reflect that Miller is housed at USP Beaumont, with an expected release date of
April 16, 2021. At present, BOP data reflects that there is only one inmate at that facility with an
active case of COVID-19. Nonetheless, Miller’s Motion requests that he be given
compassionate release because of unspecified “mental and physical health” issues, as well as his
post-sentencing rehabilitation efforts and his “clear conduct” in prison.
       Miller is one of numerous defendants who has petitioned this Court for compassionate
release or modification of sentence based on the effects of the COVID-19 pandemic. His Motion
appears to have been filed pursuant to 18 U.S.C. § 3582(c)(1)(A), as modified by § 603 of the
First Step Act enacted in December 2018. That section allows a defendant such as Miller to
petition the Court directly for reduction of a term of imprisonment, without a motion by the
Director of the Bureau of Prisons, but only “after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the
defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the
defendant’s facility.” § 3582(c)(1)(A). In other words, Miller must present his request for
compassionate release to prison officials before petitioning this Court for relief. He makes no
showing that he has met this statutory prerequisite. Moreover, compassionate release is available
Case 1:16-cr-00099-WS-N Document 114 Filed 10/14/20 Page 2 of 2                     PageID #: 429




only for inmates who demonstrate that “extraordinary and compelling reasons warrant such a
reduction.” § 3582(c)(1)(A)(i). Nothing in Miller’s submission identifies anything approaching
extraordinary and compelling circumstances that might warrant the relief he seeks.
       For these reasons, Miller’s Motion is denied as both procedurally and substantively
deficient, without prejudice to his ability to renew his motion upon a proper showing that (i) he
has complied with the procedural requirements of § 3582(c)(1)(A); and (ii) extraordinary and
compelling reasons favor granting him early release from prison.


       DONE and ORDERED this 13th day of October, 2020.

                                             s/ WILLIAM H. STEELE
                                             UNITED STATES DISTRICT JUDGE




                                                -2-
